Title: From James Madison to Congress, 1 June 1812
From: Madison, James
To: Congress


Washington June 1st. 1812
I communicate to Congress certain Documents, being a continuation of those heretofore laid before them, on the subject of our Affairs with Great Britain.
Without going back beyond the renewal in 1803, of the war in which Great Britain is eng[a]ged, and omitting unrepaired wrongs of inferior magnitude; the conduct of her Government presents a series of acts, hostile to the United States, as an Independent and neutral nation.
British cruisers have been in the continued practice of violating the American flag on the great high way of nations, and of seizing and carrying off persons sailing under it; not in the exercise of a Belligerent right founded on the Law of Nations against an Enemy; but of a municipal prerogative over British subjects. British jurisdiction is thus extended to neutral vessels, in a situation where no laws can operate but the law of nations, and the laws of the Country to which the vessels belong; and a self-redress is assumed, which, if British subjects were wrongfully detained and alone concerned, is that substitution of force, for a resort to the responsible sovereign, which falls within the definition of War. Could the seizure of British subjects, in such cases, be regarded as within the exercise of a Belligerent right, the acknowledged laws of war, which forbid an article of captured property to be adjudged, without a regular investigation before a competent Tribunal, would imperiously demand the fairest trial, where the sacred rights of persons were at issue. In place of such a trial, these rights are subjected to the will of every petty commander.
The practice, hence, is so far from affecting British subjects alone, that under the pretext of searching for these, thousands of American Citizens, under the safeguard of public law, and of their national flag, have been torn from their country, and from every thing dear to them; have been dragged on board ships of war of a foreign nation; and exposed, under the siverities of their discipline, to be exiled to the most distant and deadly climes, to risk their lives in the battles of their oppressors, and to be the melancholy instruments of taking away those of their own brethren.
Against this crying enormity, which Great Britain would be so prompt to avenge; if committed against herself, the United States have, in vain, exhausted remonstrances and expostulations: And that no proof might be wanting of their conciliatory dispositions, and no pretext left for a continuance of the practice, the British Government was formally assured of the readiness of the United States to enter into arrangements, such as could not be rejected, if the recovery of British subjects were the real and the sole object. The communication passed without effect.
British cruisers have been in the practice also, of violating the rights and the peace of our Coasts. They hover over and harrass our entering and departing Commerce. To the most insulting pretentions, they have added the most lawless proceedings in our very harbors; and have wantonly spilt American blood, within the sanctuary of our territorial jurisdiction. The principles and rules enforced by that nation when a neutral nation, against armed vessals of Belligerents hovering near her coasts, and disturbing her commerce, are well known. When called on, nevertheless, by the United States to punish the greater offences committed by her own vessels, her Government has bestowed on their commanders, additional marks of honor and confidence.
Under pretended blockades, without the presence of an adequate force, and sometimes without the practicability of applying one, our commerce has been plundered in every Sea; the great staples of our Country have been cut off, from their legitimate markets; and a distructive blow aimed at our agricultural and maritime interests. In aggravation of these predatory measures, they have been considered as in force, from the dates of their notification; a retrospective effect being thus added, as has been done in other important cases, to the unlawfulness of the course pursued. And to render the outrage the more signal, these mock blockades, have been reiterated and enforced, in the face of official communications from the British Government declaring, as the true definition of a legal Blockade “that particular ports must be actually invested, and previous warning given to vessels bound to them, not to enter.”
Not content with these occasional expedients for laying waste our neutral trade, the Cabinet of Great Britain resorted, at length, to the sweeping system of Blockades, under the name of orders in Council; which has been moulded and managed, as might best suit its political views, its commercial jealous[i]es, or the avidity of British cruisers.
To our remonstrances against the complicated and transcendent injustice of this innovation, the first reply was that the orders were reluctantly adopted by Great Britain, as a necessary retaliation on decrees of her Enemy proclaiming a general Blockade of the British Isles, at a time when the naval force of that Enemy dared not to issue from his own ports. She was reminded, without effect, that her own prior blockades, unsupported by an adequate naval force actually applied and continued, were a bar to this plea: that executed Edicts against millions of our property, could not be retaliation on Edicts, confessedly impossible to be executed: that retaliation to be just, should fall on the party setting the guilty example, not on an innocent party, which was not even chargeable with an acquiescence in it.
When deprived of this flimsy veil for a prohibition of our trade with her enemy, by the repeal of his prohibition of our trade with Great Britain; her Cabinet, instead of a corresponding repeal, or a practical discontinuance, of its orders, formally avowed a determination to persist in them against the United States, until the markets of her enemy should be laid open to British products: thus asserting on obligation on a neutral power to require one Belligerent to encourage, by its internal regulations, the trade of another Belligerent; contradicting her own practice towards all nations, in peace as well as in war; and betraying the insincerity of those professions, which inculcated a belief that having resorted to her orders with regret, she was anxious to find an occasion for putting an end to them.
Abandoning still more all respect for the neutral rights of the United States, and for its own consistency, the British Government now demands, as prerequisites to a repeal of its orders, as they relate to the United States, that a formality should be observed in the repeal of the French Decrees nowise necessary to their termination, nor exemplified by British usage; and that the French repeal, besides including that portion of the Decrees which operate within a territorial jurisdiction, as well as that which operates on the high seas against the commerce of the United States; should not be a single and special repeal in relation to the United States, but should be extended to whatever other neutral nations, unconnected with them, may be affected by those Decrees. And as an additional insult, they are called on for a formal disavowal of conditions and pretentions advanced by the French Government, for which the United States are so far from having made themselves responsible; that, in official explanations; which have been published to the world, and in a correspondence of the American Minister at London with the British Minister for foreign affairs, such a responsibility was explicitly and emphatically disclaimed.
It has become indeed sufficiently certain, that the commerce of the United States is to be sacrificed, not as interfering with the Belligerent rights of Great Britain; not as supplying the wants of her enemies, which she herself supplies; but as interfering with the monopoly which she covets for her own commerce and navigation. She carries on a war against the lawful commerce of a friend, that she may the better carry on a commerce with an enemy; a commerce polluted by the forgeries and perjuries, which are, for the most part, the only passports by which it can succeed.
Anxious to make every experiment, short of the last resort of injured nations, the United States have withheld from Great Britain, under successive modifications, the benifits of a free intercourse with their market; the loss of which could not but outweigh the profits accruing from her restrictions of our commerce with other nations. And to entitle these experiments to the more favorable consideration, they were so framed, as to enable her to place her adversary under the exclusive operation of them. To these appeals her Government has been equally inflexible; as if willing to make sacrifices of every sort, rather than yield to the claims of justice, or renounce the errors of a false pride. Nay, so far were the attempts carried, to overcome the attachment of the British Cabinet to its unjust Edicts, that it received every encouragement, within the competency of the Executive branch of our Government, to expect that a repeal of them, would be followed by a war between the United States and France, unless the French Edicts should also be repealed. Even this communication, although silencing for ever the plea of a disposition in the United States to acquiesce in those Edicts, originally the sole plea for them, received no attention.
If no other proof existed of a predetermination of the British Government against a repeal of its orders, it might be found in the correspondence of the Minister Plenipotentiary of the United States at London and the British Secretary for Foreign Affairs; in 1810, on the question whether the Blockade of May 1806 was considered as in force, or as not in force. It had been ascertained that the French Government, which urged this Blockade as the ground of its Berlin Decree, was willing, in the event of its removal, to repeal that Decree; which being followed by alternate repeals of the other offensive Edicts, might abolish the whole system on both sides. This inviting opportunity for accomplishing an object so important to the United States, and professed so often to be the desire of both the Belligerents, was made known to the British Government. As that Government admits that an actual application of an adequate force is necessary to the existance of a legal Blockade, and it was notorious, that if such a force had ever been applied, its long discontinuance had annulled the Blockade in question, there could be no sufficient objection on the part of Great Britain to a formal revocation of it; and no imaginable objection to a declaration of the fact, that the Blockade did not exist. The declaration would have been consistent with her avowed principles of Blockade; and would have enabled the United States to demand from France the pledged repeal of her Decree; either with success, in which case the way would have been opened for a general repeal of the Belligerent Edicts; or without success, in which case the United States would have been justified in turning their measures exclusively against France. The British Government would, however, neither rescind the Blockade; nor declare its non-existence; nor permit its nonexistence to be inferred and affirmed by the American Plenipotentiary. On the contrary by representing the Blockade to be comprehended in the orders in Council, the United States were compelled so to regard it, in their subsequent proceedings.
There was a period when a favorable change in the policy of the British Cabinet, was justly considered as established. The Minister Plenipotentiary of His Britanic Majesty here, proposed an adjustment of the differences more immediately endangering the harmony of the two Countries. The proposition was accepted with the promptitude and cordiality corresponding with the invariable professions of this Government. A foundation appeared to be laid for a sincere and lasting reconciliation. The prospect, however, quickly vanished. The whole proceeding was disavowed by the British Government, without any explanation which could, at that time, repress the belief, that the disavowal proceeded from a spirit of hostility to the commercial rights and prosperity of the United States. And it has since come into proof, that at the very moment, when the public Minister was holding the language of friendship, and inspiring confidence in the sincerity of the negociation with which he was charged, a secret agent of his Government was employed in intrigues, having for their object, a subversion of our Government, and a dismemberment of our happy union.
In reviewing the conduct of Great Britain towards the United States, our attention is necessarily drawn to the warfare just renewed by the Savages, on one of our extensive frontiers; a warfare which is known to spare neither age nor sex, and to be distinguished by features peculiarly shocking to humanity. It is difficult to account for the activity, and combinations, which have for some time been developing themselves among tribes in constant intercourse with British traders and garrisons, without connecting their hostility with that influence; and without recollecting the authenticated examples of such interpositions, heretofore furnished by the officers and agents of that Government.
Such is the spectacle of injuries and indignities which have been heaped on our Country: and such the crisis which its unexampled forbearance and conciliatory efforts have not been able to avert. It might at least have been expected, that an enlightened nation, if less urged by moral obligations, or invited by friendly dispositions on the part of the United States would have found, in its true interest alone, a sufficient motive to respect their rights and their tranquility on the high seas, that an enlarged policy would have favored that free and general circulation of Commerce, in which the British nation is at all times interested, and which in times of war, is the best alleviation of its calamities to herself, as well as to other Belligerents; and, more especially, that the British Cabinet, would not, for the sake of a precarious and surreptitious intercourse with hostile markets, have persevered in a course of measures, which necessarily put at hazard the invaluable market of a great and growing Country, disposed to cultivate the mutual advantages of an active commerce.
Other Councils have prevailed. Our moderation and conciliation, have had no other effect than to encourage perseverance, and to enlarge pretentions. We behold our seafaring Citizens still the daily victims of lawless violence committed on the great common and high way of nations, even within sight of the Country which owes them protection. We behold our vessels, freighted with the products of our soil and industry, or returning with the honest proceeds of them, wrested from their lawful destinations, confiscated by prize courts, no longer the organs of public law, but the instruments of arbitrary Edicts; and their unfortunate crews dispersed and lost, or forced, or inveigled in British ports, into British fleets: whilst arguments are employed, in support of these aggressions, which have no foundation but in a principle equally supporting a claim, to regulate our external commerce, in all cases whatsoever.
We behold, in fine, on the side of Great Britain a state of war against the United States; and on the side of the United States, a state of peace towards Great Britain.
Whether the United States shall continue passive under these progressive usurpations, and these accumulating wrongs; or, opposing force to force in defence of their national rights, shall commit a just cause into the hands of the Almighty disposer of events; avoiding all connections which might entangle it in the contests or views of other powers, and preserving a constant readiness to concur in an honorable re-establishment of peace and friendship, is a solemn question, which the Constituation wisely confides to the Legislative Department of the Government. In recommending it to their early deliberations, I am happy in the assurance, that the decision will be worthy the enlightened and patriotic Councils, of a virtuous, a free, and a powerful Nation.
Having presented this view of the relations of the United States with Great Britain, and of the solemn alternative growing out of them, I proceed to remark, that the communications last made to Congress, on the subject of our relations with France, will have shown, that since the revocation of her Decrees, as they violated the neutral rights, of the United States, her Government has authorized illegal captures, by its privateers and public ships: and that other outrages have been practiced, on our vessels and our Citizens. It will have been seen also, that no indemnity had been provided or satisfactorily pledged, for the extensive spoliations committed under the violent and retrospective orders of the French Government, against the property of our Citizens seized within the jurisdiction of France. I abstain, at this time, from recommending to the consideration of Congress, definitive measures with respect to that nation, in the expectation, that the result of unclosed discussions between our Minister Plenipotentiary at Paris and the French Government, will speedily enable Congress to decide, with greater advantage, on the course due to the rights, the interests, and the honor of our Country.
James Madison
